                    Case 19-11466-KG            Doc 92       Filed 07/03/19        Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            ) Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             ) Jointly Administered
                                  )
                    Debtors.      )
                                  )

         NOTICE OF AGENDA FOR HEARING SCHEDULED FOR JULY 9, 2019 AT
                     10:00 A.M. (PREVAILING EASTERN TIME)
      BEFORE THE HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE2,3

  1.      Motion of the Debtors for Entry of Interim and Final Orders Pursuant to Sections 105(a),
          363, and 1108 of the Bankruptcy Code (A) Authorizing the Debtors to Implement a Plan
          of Closure for Hahnemann University Hospital; and (B) Scheduling a Final Hearing [D.I.
          15; filed: 07/01/19]

          Responses Received:

          A.       Response of the City of Philadelphia [D.I. 49; filed: 07/01/19]

          B.       Objection of the Commonwealth of Pennsylvania Department of Health [D.I. 51;
                   filed: 07/01/19]

          C.       Limited Objection of Drexel University [D.I. 66; filed: 07/02/19]




  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
          The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
          Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  3
          Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
          free by phone (866-582-6878) or by facsimile (866-533-2946).



  35571907.1 07/03/2019
                  Case 19-11466-KG      Doc 92       Filed 07/03/19   Page 2 of 3



        Related Documents: None

        Status: The Debtors will present an interim order, and then seek scheduling of a final
                hearing on the Motion.

2.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
        to Obtain Postpetition Secured Financing Pursuant To Section 364 of the Bankruptcy
        Code, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
        Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the
        Prepetition Lender, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing,
        and (VII) Granting Related Relief [D.I. 53; filed: 07/01/19]

        Responses Received:

        A.       Statement of Tenet Business Services Corporation and Conifer Revenue Cycle
                 Solutions, LLC Regarding First Day Pleadings [D.I. 52; filed: 07/01/19]

        B.       Preliminary Response of HSREP VI Holding, LLC [D.I. 54; filed: 07/02/19]

        C.       Limited Response and Reservation of Rights of the City of Philadelphia [D.I.
                 67; filed: 07/02/19]

        Related Documents:

        A.       Interim Order (I) Authorizing the Debtors to Cash Collateral, (II) Granting
                 Adequate Protection, (III) Scheduling a Further Hearing, and (IV) Granting
                 Related Relief [D.I. 85; signed and docketed: 07/02/19]

        Status: The Debtors will present an interim order, and then seek scheduling of a final
                hearing on the Motion.




35571907.1 07/03/2019                            2
                  Case 19-11466-KG     Doc 92       Filed 07/03/19   Page 3 of 3



Dated: July 3, 2019                        SAUL EWING ARNSTEIN & LEHR LLP

                                     By:   /s/ Mark Minuti
                                           Mark Minuti (DE Bar No. 2659)
                                           Monique B. DiSabatino (DE Bar No. 6027)
                                           1201 N. Market Street, Suite 2300
                                           P.O. Box 1266
                                           Wilmington, DE 19899
                                           Telephone: (302) 421-6800
                                           Fax: (302) 421-5873
                                           mark.minuti@saul.com
                                           monique.disabatino@saul.com

                                                     -and-

                                           Jeffrey C. Hampton
                                           Adam H. Isenberg
                                           Aaron S. Applebaum (DE Bar No. 5587)
                                           Centre Square West
                                           1500 Market Street, 38th Floor
                                           Philadelphia, PA 19102
                                           Telephone: (215) 972-7700
                                           Fax: (215) 972-7725
                                           jeffrey.hampton@saul.com
                                           adam.isenberg@saul.com
                                           aaron.applebaum@saul.com

                                           Proposed Counsel for Debtors and
                                           Debtors in Possession




35571907.1 07/03/2019                           3
